Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction
	The examiner is in receipt of applicant’s response to Restriction requirement mailed 9/20/2021, which was received 11/17/2021. Acknowledgement is made to the election of Group IA including claims 1,2,3,12,13,24 and the withdrawal of claims 4-11,15-20 without traverse. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10304107 and claims 1-6 of Patent No. 11182838. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader claim recitation from the parent’s claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,12-14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Word Art 1-12 (a collection of articles and webpages defining the state of the art of word cloud art).
In regards to claim 1, Word Art discloses a computer-implemented system to create personalized artwork, including at least one of words and symbols, for making personalized goods, the system comprising:
an art creation server comprising a processor, a data store, and a controller comprising a plurality of subsystems including a data management engine, a randomization engine, and an online shopping engine (Word art 10, data management and online shopping/ordering (Word art 11, depicts the results of randomization engine as words are randomly placed in a selective manner to create a word cloud within a selected shape);

wherein the data management engine is configured to receive a plurality of art objects (Word art 10, “select shapes”);
wherein the randomization engine is configured to automatically generate the personalized artwork by selectively layering a subset of the plurality of art objects, defined as selected art objects including selected words and/or selected symbols (Word art 11, personalized artwork is created with saved words and selected object to create randomly selected word within the confines of the selected shape).
wherein the randomization engine is configured to automatically generate a rendering of the personalized artwork and display the rendering on a display screen, wherein the rendering is configured to be edited by a user (Word art 11, different symbols with randomized word art are presented to the user for selection and uploading to the system for printing);
wherein the online shopping engine is configured to process a purchase order for a good including the personalized artwork (Word art 12, word art is processed using your perfect canvas shopping cart); and
wherein the data store is configured to store the selected art objects, the personalized artwork, and the purchase order as personalized purchase information configured to be output to a production end for making the good to include the rendering of the personalized artwork using the personalized purchase information in the data store (Word art 10, “Save & Order”, button).

In regards to claim 2, Word Art teaches wherein the data management engine is further configured to retrieve from the plurality of art objects a pre-set outline shape, a pre-set design element, and a pre-set medium setting (Word art 10).

In regards to claim 3, Word Art teaches an art object server configured to be in data communication with the art creation server; wherein the data management engine is further configured to retrieve at least one of the pre-set outline shape, the pre-set design element, and the pre-set medium setting from the art object server (Word art 10, Word Cloud Builder”).

In regards to claim 12, Word Art teaches a computer-implemented method to create personalized artwork, including at least one of words and symbols, for making personalized goods, including the use of an art creation server comprising a processor, a data store, and a controller comprising a plurality of subsystems including a data management engine, a randomization engine, and an online shopping engine with each of the plurality of subsystems being configured to manipulate data included in the data store, the method comprising:
receiving a plurality of art objects with the data management engine; automatically generating the personalized artwork with the randomization engine by selectively layering a subset of the plurality of art objects, defined as selected art objects including selected words and/or selected symbols;

processing a purchase order, using the online shopping engine, for a good including the personalized artwork; and
storing the selected art objects, the personalized artwork, and the purchase order as personalized purchase information in the data store; and
outputting the personalized purchase information from the data store to a production end for making the good to include the rendering of the personalized artwork (see response to claim 1).

In regards to claim 13, Word Art teaches retrieving, using the data management engine, from the plurality of art objects a pre-set outline shape, a pre-set design element, and a pre-set medium setting (see response to claim 2).

In regards to claim 14, Word Art teaches retrieving, using the data management engine, at least one of the pre-set outline shape, the pre-set design element, and the pre-set medium setting from an art object server in data communication with the art creation server (see response to claim 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625